DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	2.	The amendment filed on December 21, 2021 has been entered in the above-identified application. Claims 1, 3, 4, 5, 6, and 14 are amended. Claims 1-15 are pending of which claim 14 is withdrawn and claims 1-13 and 15 are under consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-9, 11, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIDO et al. (US 2012/0321885 A1).  
	KIDO et al. disclose a pressure-sensitive adhesive sheet having good unwinding property from a roll body or the like and excellent antistatic property, and is suitable for a surface protective film. The pressure-sensitive adhesive sheet is a pressure-sensitive adhesive sheet including a back surface layer (A), a backing layer (B), and a pressure-sensitive adhesive layer (C) (equivalent to the pressure sensitive adhesive composition of the claimed invention), the back surface layer (A) and the pressure-(meeting the limitations of claims 11 and 12). The pressure-sensitive adhesive layer (C) contains at least one kind selected from a polyolefin-based resin (equivalent to the butene-1 (co)polymer of the claimed invention), and a styrene-based resin (equivalent to the styrene copolymer of the claimed invention). Examples of the polyolefin-based resin include, more specifically, a low-density polyethylene, a linear low-density polyethylene, a polypropylene, a poly-1-butene (hence meeting the limitation that the butene-1 (co)polymer has a butene-1 content of 85 to 100 % by mol, based on the butene-1 (co)polymer as recited in claim 1 and 15).  The content of the at least one kind selected from a polyolefin-based resin and a styrene-based resin in the pressure-sensitive adhesive layer (C) is preferably 50 wt % or more, more preferably 60 wt % or 
more, still more preferably 70 wt % or more, particularly preferably 80 wt % or 
more, most preferably 90 wt % or more. The pressure-sensitive adhesive layer (C) may 
further contain a crystalline polypropylene-based resin (equivalent to the one additional polymer of the claimed invention and meeting the limitations of claim 5) in order that the adhesion of the pressure-sensitive adhesive layer (C) may be adjusted.  When the pressure-sensitive adhesive layer (C) contains the crystalline polypropylene-based resin, the adhesion of the pressure-sensitive adhesive layer (C) is moderately reduced and hence its storage modulus of elasticity can be increased.  When the pressure-sensitive adhesive layer (C) further contains the crystalline polypropylene-based resin, the content of the crystalline polypropylene-based resin in the pressure-sensitive adhesive layer (C) can be set to any appropriate content depending on a desired adhesion and a desired storage modulus of elasticity.  The content of such crystalline polypropylene-based resin is preferably 0 to 50 wt %, more preferably 0 to 40 wt %, still more preferably 0 to wt % with respect to the total weight of the amorphous propylene-(1-butene) copolymer. As the styrene-based resin, a styrene-based thermoplastic elastomer is preferred. The content of a styrene block structure in the styrene-based block copolymer is preferably 5 to 40 wt %. The pressure-sensitive adhesive layer (C) can contain any appropriate other component as required.  Examples of the other component include: a tackifier; a softening agent; an antioxidant; an olefin-based resin; a silicone-based resin; a liquid acrylic copolymer; a (meeting the limitations of claim 6).  The kinds, number, and amounts of other additives that can be incorporated into the pressure-sensitive adhesive layer (C) can be properly set depending on purposes. The tackifier is effective in improving the adhesion.  When the pressure-sensitive adhesive layer (C) contains the tackifier, the content of the tackifier in the pressure-sensitive adhesive layer (C) can be set to any appropriate content in consideration of the prevention of the occurrence of an adhesive residue due to a reduction in cohesive strength of the layer.  The content of the tackifier in the pressure-sensitive adhesive layer (C) is preferably 1 to 60 wt %. Examples of the tackifier include a hydrocarbon-based tackifier, a terpene-based tackifier, a rosin-based tackifier, a phenol-based tackifier, an epoxy-based tackifier, a polyamide-based tackifier, an elastomer-based tackifier, and a ketone-based tackifier.  The number of kinds of tackifiers in the pressure-sensitive adhesive layer (C) may be only one, or may be two or more. (equivalent to the liquid and solid tackifier of the claimed invention). (See Abstract and paragraphs 0079-0108). 
KIDO et al., as discussed above, do not teach the viscosity limitations of claims 2-4, and 7 and the concentration limitations of claim 9. 
However, with regards to the viscosity and concentration of each component, the Examiner would like to point out that workable physical properties and concentrations are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties given that KIDO et al. specifically state that the tackifier is effective in improving the adhesion and when the pressure-sensitive adhesive layer (C) contains the tackifier, the content of the tackifier in the pressure-sensitive adhesive layer (C) can be set to any appropriate content in consideration of the prevention of the occurrence of an adhesive residue due to a reduction in cohesive strength of the layer and that the concentration of each copolymer can be varied to reduce the adhesion and the storage modulus of elasticity of the composition. With regards to the limitation that the composition when employed as a 20 um thick adhesive layer between two substrates has an adhesion when releasing the 

	4.	Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over KIDO et al. (US 2012/0321885 A1) in view of KUDO (US 2003/0149417 A1).  
 KIDO et al., as discussed above, do not teach that the pressure sensitive adhesive composition is a packaging adhesive for foods, drugs, hygienic tissues, cleaning tissues or cosmetic tissues.
	However, KUDO discloses a hygiene product including an absorbent article having a top layer for facing a wearer and a back layer having a pressure sensitive adhesive layer on a garment surface thereof, and a packaging sheet in which the absorbent article is wrapped.  The packaging sheet has a first surface and a second surface.  At least 50% of the top layer of the absorbent article faces the first surface of the packaging sheet.  The pressure sensitive adhesive layer of the absorbent article is covered with a release sheet.  The absorbent article is wrapped in the packaging sheet such that the second surface of the packaging sheet appears externally. (See Abstract). 
	Accordingly, it would have been obvious to one having ordinary skill in the art to use the pressure sensitive adhesive of KIDO et al. as a packaging adhesive for hygienic tissues or cleaning tissues given that such a use is taught in the prior art as shown by KUDO. 

Response to Arguments
5.	Applicant's arguments filed on December 21, 2021 have been fully considered but they are not persuasive. 
Applicants traverse the rejections of claims 1-13 and 15 and state that Kido ‘885 is directed to a pressure-sensitive adhesive for a protective film having excellent antistatic property and that nothing in Kido ‘885 is directed to a recloseable mean, Kido ‘885 teaches to use a propylene polymer having a propylene content of 80 mol% or greater as its primary polymer and Kido ‘885 teaches that this low content of non-
However, the Examiner disagrees. First, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a reclosable adhesive) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, with regards to viscosity and concentration of each component, as pointed out, workable physical properties and concentrations are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties given that KIDO et al. specifically state that the tackifier is effective in improving the adhesion and when the pressure-sensitive adhesive layer (C) contains the tackifier, the content of the tackifier in the pressure-sensitive adhesive layer (C) can be set to any appropriate content in consideration of the prevention of the occurrence of an adhesive residue due to a reduction in cohesive strength of the layer and that the concentration of each copolymer can be varied to reduce the adhesion and the storage modulus of elasticity of the composition.
	Third, Kido specifically states that the kinds, number, and amounts of other additives that can be incorporated into the pressure-sensitive adhesive layer (C) can be properly set depending on purposes, examples of the tackifier include a hydrocarbon-based tackifier, a terpene-based tackifier, a rosin-based tackifier, a phenol-based tackifier, an epoxy-based tackifier, a polyamide-based tackifier, an elastomer-based tackifier, and a ketone-based tackifier, and the number of kinds of . 
	
Conclusion
6.	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SHEEBA AHMED/Primary Examiner, Art Unit 1787